Citation Nr: 1142834	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disability diagnosed as depressive neurosis and/or anxiety disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO denied the Veteran's claim for an increased disability rating and continued a 10 percent evaluation. A 30 percent rating was granted in an April 2009 rating decision and a 50 percent rating was granted in a May 2010 rating decision. However, the Veteran contends that he is entitled to "at least" a 70 percent evaluation so the matter remains on appeal. 

The Veteran provided testimony at a July 2011 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied, VA must consider whether the veteran is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Further, the Veteran submitted a formal claim for TDIU in July 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.

In February 2008, the Veteran submitted a form authorizing VA to obtain medical records on his behalf from a Dr. Michaels. The form states that Dr. Michaels treated him for depression beginning in November 2007. The claims file reflects that the RO made multiple unsuccessful attempts to obtain records from Dr. Michaels, but did not inform the Veteran that the records could not be obtained. While this case is in remand status, the RO/AMC must notify the Veteran that Dr. Michaels did not respond to VA's requests. The Veteran must be allowed an opportunity to submit copies of any treatment records in his possession. As the Veteran indicated that he had also received treatment from Camden Clark Memorial Hospital, but did not respond to VA requests to complete a records release form, he should be afforded another opportunity to submit an authorization form while this case is in remand status.

The Veteran submitted an August 2011 letter requesting that VA obtain records of his VA treatment through July 2011 and review those records prior to adjudicating his appeal. As the last treatment notes within the claims file are dated April 2009, the RO/AMC must gather the outstanding medical records and associate them with the claims file.

VA examinations were conducted in December 2007 and May 2010, but the Veteran submitted a July 2010 request for a new examination. During the July 2011 hearing, the Veteran testified that his service-connected psychiatric disability had worsened over the last year. Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination. As the Veteran contends that his disability has worsened since the last examination, a new examination is warranted. 38 C.F.R. § 3.327(a)

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file (noting that the last VA records were added in April 2009). Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to Camden Clark Memorial Hospital. Inform the Veteran that Dr. Michaels did not respond to VA requests for copies of his medical records and ask him to submit any copies in his possession. Associate all newly obtained records with the claims file. 

2. After completing the above, schedule the Veteran for a VA mental disorders examination at an appropriate location to determine the current severity of his service-connected psychiatric disability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the diagnosis and severity of his psychiatric disability. The examiner must address the Veteran's contention that his psychiatric disability is more severe than as reflected by a 50 percent rating and that disability, alone, precludes him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. This evidence includes, but is not limited to, the private evaluation reports dated October 2008 and August 2011, the reports from prior VA examinations conducted in December 2007 and May 2010, and any additional evidence added to the claims file as a result of this remand.  

d. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3.  Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


